NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
APPLE INC.,
Plaintiff-Appellan,t,
V.
SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellees. _
lt
2012-1105
Appea1 from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.
ON MOTION
Bef0re LINN, Circuit Judge.
0 R D E R
App1e Inc. moves to expedite the briefing schedule
Sa1nsung E1ectronics Co., Ltd. oppose in part
Up0n consideration thereof,
IT ls OR:oERED THAT:

APPLE V. SA.MSUNG ELECTRON`lCS 2
The motion is granted to the following extent The
appellant's opening brief is due no later than December
22, 2011. The appellee's brief is due no later than Janu-
ary 9, 2011. The appellant's reply brief and the joint
appendix are due no later than January 16, 2()12. Expe-
dited means of service, such as e-mail, hand delivery, or
overnight delivery, must be used. The case will be sched-
uled on the March oral argument calendar if practicable
FoR THE CoURT
DEC 1 6 2011
/sf J an Horbaly
Date J an Horbaly
Clerk _
ocr Harold J. McElhinny, Esq.
Charles K. Verhoeven, Esq. 33 com-,Eg,l§§pPEALS FoR
S8 THE FEDERAL C|RCUlT
956 162o11
.lAN HORBALY
CLERK